AHLA-EI Cooperation Agreement Party A: CIBT Education Group Inc. – Beijing Fenghua Education Consulting Company Party B: Henan Radio & TV University Cooperation Programs: 1. Hotel Program with International Job Placement - 5-month including academic study, practical study, and English tranining - After graduation, students are guaranteed overseas job positions in the hotel industry - Minimum enrolment per class is 20 - Tuition fee is RMB 16,000 per student - CIBT’s share of revenue per student is RMB 9,800 (including course material, job placement, interview guidance) - Job placement fee is RMB 5,000 – 10,000 per student (depending on the country of the position) payable to job placement company 2. Hotel Program with Local Job Placement - 3-month academic study + 3 to 6-month paid internship - Minimum enrolment per class is 30 - Tuition fee is RMB 7,000 per student - CIBT’s share of revenue per student is RMB 3,500 (including course material, job placement, interview guidance) Terms: - Party A is responsible for admission interviews, course material and instructors, visa application and overseas job opportunities - Party B is responsible for recruitment, teaching facilities and admission interviews - Party A collects tuition fee and remit Party B’s share of revenue within 7 business days - No expiration date Party A: CIBT Education Group Inc. – Beijing Fenghua Education Consulting Company Legal Representative: Summit Wu Seal: Date: June 13, 2011 Party B: Henan Radio & TV University Legal Representative: Jian Zhao Seal: Date: June 8, 2011
